        Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)



                                        ORDER AND REASONS

      In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Plaintiffs’ “Motion

in Limine to Exclude Questions or Comments Concerning Collateral Sources of Income or

Payments.”2 Defendants Avondale, Albert L. Bossier, Jr. (“Bossier”), and Lamorak Insurance




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.

        2
            Rec. Doc. 54.


                                                       1
        Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 2 of 8




Company (“Lamorak”) (collectively, the “Avondale Interests”) oppose the motion in limine.3

Considering the motion, the memoranda in support and in opposition, the record, and the

applicable law, the Court grants the motion and excludes any collateral source evidence to the

extent it does not fall within an exception to the collateral source rule. If any defendant believes

that collateral source evidence is admissible under an exception to that rule, they may raise this

issue at trial.

                                                  I. Background

        In this litigation, Plaintiffs allege that Decedent was employed by Avondale from 1962 to

1994.4 During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-

containing products in various locations and work sites, resulting in Decedent breathing in

asbestos fibers and later developing asbestos-related cancer.5 Plaintiffs assert strict liability and

negligence claims against various Defendants.6

        Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.7 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.8 On January 7, 2019, this Court remanded the case to the Civil District




        3
            Rec. Doc. 155.

        4
            Rec. Doc. 1-2 at 5.

        5
            Id.

        6
            Id. at 7–8.

        7
            Id. at 2–3

        8
            Case No. 18-6158, Rec. Doc. 1 at 2.


                                                        2
       Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 3 of 8




Court for the Parish of Orleans.9

       Decedent passed away on November 24, 2018, and a First Supplemental and Amending

Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.10 Trial was scheduled to begin before the state trial court on January 13, 2020.11

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.12 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.13

      On February 25, 2020, Plaintiffs filed the instant motion in limine.14 On March 17, 2020,

the Avondale Interests filed an opposition to the instant motion.15 On April 6, 2020, Plaintiffs,

with leave of Court, filed a reply brief in further support of the motion.16 On May 5, 2020, the

Court continued the May 18, 2020 trial date due to COVID-19.17




       9
           Case No. 18-6158, Rec. Doc. 89.

       10
            Rec. Doc. 1-8.

       11
            Rec. Doc. 1-12.

       12
            Rec. Doc. 1.

       13
            Rec. Doc. 17.

       14
            Rec. Doc. 54.

       15
            Rec. Doc. 155.

       16
            Rec. Doc. 207.

       17
            Rec. Doc. 225.


                                                 3
       Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 4 of 8




                                             II. Parties’ Arguments

A.     Plaintiffs’ Arguments in Support of the Motion

       In the motion, Plaintiffs request that the Court preclude “any questions or comments

regarding collateral sources of income or payments.”18 Plaintiffs state that the collateral source

rule prohibits a tortfeasor from taking advantage of the plaintiff’s compensation from an

independent source.19 Plaintiffs contend that such independent sources include “income received

from pensions, Social Security disability benefits, insurance benefits, and even Medicare.”20

Plaintiffs conclude that questions or comments involving those independent sources of income

must be precluded in this matter.21

B.     The Avondale Interests’ Arguments in Opposition to the Motion

       The Avondale Interests concede that evidence of benefits received from collateral sources

is inadmissible for the purpose of reducing a plaintiff’s recovery by means of offset.22 Yet, the

Avondale Interests argue that the Court should not issue “a blanket prohibition against the use of

collateral source evidence” because Louisiana law permits the introduction of collateral source

evidence in certain circumstances.23 The Avondale Interests point out that certain Medicaid

payments are not subject to the collateral source rule because a plaintiff is “not entitled to collect

Medicaid write-off amounts as damages” under Louisiana law.24 The Avondale Interests also


       18
            Rec. Doc. 54-1 at 1.

       19
            Id.

       20
            Id. at 2.

       21
            Id. at 6.

       22
            Rec. Doc. 155 at 2.

       23
            Id. at 3.

       24
            Id. at 2 (internal quotation marks omitted).


                                                           4
       Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 5 of 8




point out that collateral source evidence may be introduced for impeachment purposes.25

Accordingly, the Avondale Interests conclude that Plaintiff’s blanket request should be denied.26

C.     Plaintiffs’ Arguments in Further Support of the Motion

       In reply, Plaintiffs contend that the Avondale “failed to show that evidence regarding

collateral sources in this case would in fact prove bias or prejudice.”27 Plaintiffs assert that

collateral source evidence should be excluded because it would cause unfair prejudice, confuse

the issues, and mislead the jury.”28

                                             III. Legal Standard

       Pursuant to Federal Rule of Evidence 409, “[e]vidence of furnishing, promising to pay, or

offering to pay medical, hospital, or similar expenses resulting from an injury is not admissible

to prove liability for the injury.” Under Louisiana law, the collateral source rule provides that “an

injured plaintiff’s tort recovery may not be reduced[] because of monies received by the plaintiff

from sources independent of the tortfeasor’s procuration or contribution.”29 Under this doctrine,

“the payments received from the independent source are not deducted from the award the

[plaintiff] would otherwise receive from the [tortfeasor].”30 The underlying rationale is that “a

tortfeasor should not benefit by a reduction in damages from outside benefits provided to the

plaintiff.”31 The collateral source rule “operates to exclude evidence of collateral benefits because



       25
            Id.

       26
            Id. at 3.

       27
            Rec. Doc. 207 at 2.

       28
            Id.

       29
            Bozeman v. State, 03–1016, p. 9 (La.7/2/04); 879 So. 2d 692, 698.

       30
            Id.

       31
            Dupont v. Costco Wholesale Corp., No. CV 17-4469, 2019 WL 5959564, at *2 (E.D. La. Nov. 13, 2019)
                                                         5
        Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 6 of 8




it may unfairly prejudice the jury.”32

        The Louisiana Supreme Court articulated one exception to the collateral source rule in

Hoffman v. 21st Century North American Insurance Co.33 In that case, the plaintiff’s attorney

negotiated a discount on the client’s medical bills.34 The court declined to apply the collateral

source rule to the attorney-negotiated discount.35 Indeed, the court reasoned that “allowing the

plaintiff to recover an amount for which he has not paid, and for which he has no obligation to

pay, is at cross purposes with the basic principles of tort recovery in our Civil Code.”36 The court

concluded that a defendant cannot be “held responsible for any medical bills or services the

plaintiff did not actually incur and which the plaintiff need not repay.”37

        The Louisiana Supreme Court articulated another exception to the collateral source rule

in Simmons v. Cornerstone Investments, LLC.38 In that case, the plaintiff suffered an injury while

working for Cintas Corporation (“Cintas”).39 The plaintiff’s medical expenses totaled $24,435,

but that amount was reduced to $18,435 (a $6,000 reduction) under the Louisiana Workers’

Compensation Act.40 The legal issue was whether the plaintiff could recover the “written off”



(Lemmon, J.) (citing Bozeman, 879 So. 2d at 698).

        32
             Trico Marine Assets Inc. v. Diamond B Marine Servs. Inc., 332 F.3d 779, 794 n.7 (5th Cir. 2003).

        33
             Hoffman v. 21st Century N. Am. Ins. Co., 2014-2279 (La. 10/2/15); 209 So. 3d 702, 704.

        34
             Id. at 706.

        35
             Id.

        36
             Id.

        37
             Id.

        38
             Simmons v. Cornerstone Investments, LLC, 2018-0735 (La. 5/8/19); 282 So. 3d 199.

        39
             Id. at 200.

        40
             Id.


                                                          6
          Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 7 of 8




amount of $6,000.41 The court held that the $6,000 reduction entailed a “phantom charge” that

the plaintiff never needed to pay back.42 For that reason, the Court held that the collateral source

rule was inapplicable to the $6,000 phantom charge.43

                                                    IV. Analysis

          Plaintiffs seek to exclude all questions or comments regarding collateral sources of

income.44 The Avondale Interests concede that evidence of benefits received from collateral

sources is inadmissible for the purpose of reducing a plaintiff’s recovery by means of offset.45

Yet, the Avondale Interests argue that the Court should not issue “a blanket prohibition against

the use of collateral source evidence” because Louisiana law permits the introduction of collateral

source evidence in certain circumstances.46

          The Court must analyze the specific nature of the received income or funds to determine

whether the collateral source rule excludes such income or funds.47 For instance, evidence of

some insurance payments is inadmissible under the collateral source rule,48 but payments

concerning “attorney-negotiated write-offs or discounts” are not excluded by the collateral source

rule.49


          41
               Id. at 204.

          42
               Id.

          43
               Id.

          44
               Rec. Doc. 54-1 at 1.

          45
               Rec. Doc. 155 at 2.

          46
               Id. at 3.

          47
               See e.g., Bozeman, 879 So. 2d at 698; Hoffman, 209 So. 3d at 706; Simmons, 282 So. 3d at 204.

          48
               Bozeman, 879 So. 2d at 698.

          49
               Hoffman, 209 So. 3d at 706.


                                                           7
        Case 2:20-cv-00095-NJB-JVM Document 259 Filed 09/17/20 Page 8 of 8




        The Avondale Interests have not specified what collateral source payments they intend to

introduce at trial or explained how any collateral source evidence would fall within an exception

to the collateral source rule. Therefore, the Court excludes any collateral source evidence to the

extent it does not fall within an exception to the collateral source rule. If any defendant believes

that collateral source evidence is admissible under an exception to the collateral source rule, they

may raise this issue at trial.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ “Motion in Limine to Exclude Questions or

Comments Concerning Collateral Sources of Income or Payments”50 is GRANTED. The Court

excludes any collateral source evidence to the extent it does not fall within an exception to the

collateral source rule. If any defendant believes that collateral source evidence is admissible under

an exception to that rule, they may raise this issue at trial.
                                      17th day of September, 2020.
        NEW ORLEANS, LOUISIANA, this _____



                                                        _________________________________
                                                        NANNETTE JOLIVETTE BROWN
                                                        CHIEF JUDGE
                                                        UNITED STATES DISTRICT COURT




        50
             Rec. Doc. 54.


                                                   8
